Case 16-62531-pmb        Doc 31    Filed 11/05/20 Entered 11/05/20 16:48:46              Desc Main
                                   Document     Page 1 of 4
                                                                                MED IN v•LtSitr- ;) LU-1-Ict
                                                                                U.S.13ANKRUPTCY COURT
                                                                                  NORTHERN DISTRICT
                   IN THE UNITED STATES BANKRUPTCY COURT                              OF GEORGIA
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION           2020 NOV                         -5 PM 3: 36
                                                                                   1. REGINA TH01
                                                                                         GLEI

  IN RE:                                                                              DEPUTY CLERK

  OLIVER BOOKER,                                         CASE NO.:     16-62531-PMB

                                                         CHAPTER:      7

                                                         JUDGE:        BONAPFEL
                  Debtor.


           MOTION TO REOPEN CHAPTER 7 CASE AND ADD CREDITOR

        COMES NOW, the Debtor in the above-styled action and file herewith a Motion
  To Reopen Chapter 7 Case and Add Creditor and shows the Court as follows:

                                                 1.

           Debtor filed a petition for Relief under 11 U.S.C. Chapter 7 on July 20,

  2016, and is therefore subject to the jurisdiction of this Court.

                                                 2.

           This Court has jurisdiction over this Motion pursuant to 11 U.S.C. § 362.

                                                 3.

           Debtor received a discharge on December 7, 2016; and respectfully requests to

  allow debtor to add a creditor that was inadvertently excluded in the case.
Case 16-62531-pmb       Doc 31    Filed 11/05/20 Entered 11/05/20 16:48:46             Desc Main
                                  Document     Page 2 of 4



          WHEREFORE Debtor prays as follows:

          (i)    The Court enter an order granting the reopening of Debtor's Chapter 7
                 Case in order to add the creditor that was inadvertently excluded with the
                 Court;

          (ii)    Such other and further relief as the Court deems appropriate and
                  necessary.

          This 4th day of November, 2020.




                                                               OLIVER BOOKER
                                                               Debtor, PRO SE

                                     CERTIFICATE OF SERVICE

           I, OLIVER BOOKER, certify that I am over the age of 18 and that on November
   4, 2020, do hereby certify that a true and correct copy of the above and foregoing Motion
   To Reopen Chapter 7 Case and Add Creditor was forwarded to all parties of interest
   listed below or attached hereto via First Class, U.S. Mail, postage prepaid on this 4th day
   of November, 2020.


                                                           ait;e, 636i0_,
                                                OLIVER BOOKER
                                                DEBTOR, PRO SE



   S. Gregory Hays
   Hays Financial Consulting, LLC
   Suite 555
   2964 Peachtree Road
   Atlanta, GA 30305

   Ally Financial
   P. 0. Box 380901
   Minneapolis, MN 55438

   American Express Bank FSB
   c/o Becket and Lee LLP
   PO Box 3001
Case 16-62531-pmb      Doc 31     Filed 11/05/20 Entered 11/05/20 16:48:46   Desc Main
                                  Document     Page 3 of 4



  Malvern PA 19355-0701

  Capital One
  4851 Cox Road
  Henrico, VA 23229

  Chase/Bank One Card
  P.O. Box 15298
  Wilmington, DE 19850

  Comenity Bank
  P.O. Box 182273
  Columbus, OH 43218

  Internal Revenue Service
  401 W. Peachtree Street
  Stop 334-0
  Atlanta, GA 30308

   Macy's/DSNB
   680 Folsom Street
   San Francisco, CA 94107

   MSCB
   1410 Industrial Park Road
   Paris, TN 38242

   Sychrony Bank
   P. 0. Box 965030
   Orlando, FL 32896

   U. S. Attorney
   600 Richard B. Russell Bldg.
   75 Ted Turner Drive, SW
   Atlanta GA 30303

   Wells Fargo Home Mortgage
   P.O. Box 10335
   Des Moines, IA 50306
Case 16-62531-pmb       Doc 31   Filed 11/05/20 Entered 11/05/20 16:48:46   Desc Main
                                 Document     Page 4 of 4


U. S. BANKRUPTCY COURT / NORTHERN DISTRICT OF GEORGIA / ATLANTA DIVISION

RECEIPT #01263192 (RS) OF 11/05/2020


ITEM     CODE   CASE             QUANTITY                     AMOUNT   BY

   1       7R   16-62531               1                    $ 260.00   Currency
                Judge - Paul M. Baisier
                Debtor - OLIVER BOOKER


TOTAL:                                                      $ 260.00


FROM: Oliver Booker, Jr
      4463 Woodbank Lane
      Decatur, GA 30034




                                      Page 1 of 1
